Case 1:21-cv-00208-JJM-PAS Document5 Filed 05/19/21 Page 1 of 5 PagelD #: 693

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
SAMUEL DIAZ, )
Plaintiff, )
)
v. ) C.A. No. 21-208-JJM-PAS
)
STATE OF RHODE ISLAND, et al., )
Defendants. )
)
ORDER

Plaintiff Samuel Diaz has filed a civil rights Complaint (ECF No. 1) in this
Court pursuant to 42 U.S.C. § 1983, alleging numerous violations of his constitutional
rights. He has also filed an Application to Proceed in District Court without
Prepaying Fees or Costs (ECF No. 2), a Motion for Appointment of Counsel (ECF No.
3), and a Motion for a Preliminary Injunction and a Temporary Restraining Order.
ECF No. 4. In connection with proceedings in forma pauperis, the Court is required
to screen the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A. Having done
so, the Court concludes that Mr, Diaz has failed to state a claim on which relief may
be granted by this Court.

Mr. Diaz is incarcerated at the Adult Correctional Institutions (“ACT”),
Cranston, Rhode Island. He appears to challenge state proceedings relating to his
arrest and incarceration for a probation violation and for violating a No Contact
Order in state court. He also claims, without elaboration, that he has been assaulted
three times and that his life is in danger. Mr. Diaz seeks compensatory and punitive

damages as well as declaratory and injunctive relief.

 
Case 1:21-cv-00208-JJM-PAS Document5 Filed 05/19/21 Page 2 of 5 PagelD #: 694

Legal Standard

The legal standard for dismissing a complaint for failure to state a claim
pursuant to § 1915(e)(2) and § 1915A is identical to the standard used when ruling
on a Rule 12(b)(6) motion. Chase v. Chafee, No. CA 11-586ML, 2011 WL 6826504, at
*2 (D.R.L. Dec. 9, 2011). “To state a claim on which relief may be granted, a complaint
must contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Jd (quoting Ashcroft v. [gbal, 556 U.S. 662, 678 (2009)
(internal quotation marks omitted)), In making this determination, the Court must
accept a plaintiffs well-pied factual allegations as true and construe them in the light
most favorable to him. /d. Although the Court must review pleadings of a pro se
plaintiff liberally, Mstelle v. Gamble, 429 U.S. 97, 106 (1976), the Court need not
credit bald assertions or unverifiable conclusions, Chase, 2011 WL 6826504, at *2.
Nor is the Court “bound to accept as true a legal conclusion couched as a factual
allegation.” /gbaf 656 U.S. at 678.

“Section 1988 creates a remedy for violation of federal rights committed by
persons acting under color of state law.” Sanchez v. Pereira-Castillo, 590 F.3d 31, 40
(1st Cir, 2009) (internal quotation marks omitted). To maintain a § 1983 action, a
plaintiff must allege sufficient facts to show that he has a plausible entitlement to
relief. Jgba/, 556 U.S. at 678. Section 1983 requires three elements for liability:
deprivation of a right, a causal connection between the actor and the deprivation, and
state action, Sanchez, 590 F.3d at 41 (citing 42 U.S. C. § 1983).

Discussion

 
Case 1:21-cv-00208-JJM-PAS Document5 Filed 05/19/21 Page 3 of 5 PagelD #: 695

Mr. Diaz names sixteen Defendants, all of whom were involved in some way in
his state criminal proceedings. ECF No. 1 at 3-4. His allegations include violations
of his rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments, as
well as fraud, entrapment, kidnapping, and false imprisonment, See generally
Complaint. However, the Supreme Court has held that:

{ln order to recover damages for allegedly unconstitutional conviction
or imprisonment, or for other harm caused by actions whose
unlawfulness would render a conviction or sentence invalid, a § 1983
plaintiff must prove that the conviction or sentence has been reversed
on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus, 28
U.S.C. § 2254. A claim for damages bearing that relationship to a
conviction or sentence that has netbeen so invalidated is not cognizable
under § 19838.

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (internal footnote omitted); see also
id. at 489 (“Even a prisoner who has fully exhausted available state remedies has no
cause of action under § 1983 unless and until the conviction or sentence is reversed,
expunged, invalidated, or impugned by the grant of a writ of habeas corpus.”). Thus,

[Wlhen a state prisoner seeks damages in a § 1983 suit, the district court
must consider whether a judgment in favor of the plaintiff would
necessarily imply the invalidity of his conviction or sentence; if it would,
the complaint must be dismissed unless the plaintiff can demonstrate
that the conviction or sentence has already been invalidated.

td. at 487.

Mr. Diaz has not demonstrated that his state convictions and/or sentences
have been invalidated. He states that his application for state postconviction relief

was denied (ECF No. 1 at 55), and he currently has a petition for writ of habeas corpus

 
Case 1:21-cv-00208-JJM-PAS Document5 Filed 05/19/21 Page 4 of 5 PagelD #: 696

pursuant to 28 U.S.C. § 2254 pending in this Court, see C. A. No. 20°883-MSM.!
Therefore, under Heck, the Court may not award monetary damages of any kind.

As for Mr. Diaz’s requests for declaratory and injunctive relief, although not
barred by Heck, it is unclear what he would like the Court to declare or enjoin.
However, to the extent he “is challenging the very fact or duration of his physical
imprisonment, and the relief he seeks is a determination that he is entitled to
immediate release or a speedier release from that imprisonment, his sole federal
remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).
Referring to Defendants, Mr. Diaz states that he “wantls] chargels] against them,”

Complaint at 9, but that request is beyond the power of this Court to grant.

In short, Mr. Diaz has failed to state a claim cognizable in this Court at this
time. Accordingly, the Complaint is DISMISSED without prejudice to being refiled

if his state convictions are overturned.? All remaining motions are DENIED as moot.

 

1 The State has moved to dismiss Mr, Diaz’s petition. SeeECF No. 21 in C. A.
No, 20°383-MSM.

2 Regarding Mr. Heck’s claim that he was assaulted three times (ECF No. 1 at
39), it is unclear whether these alleged assaults took place while in police custody or
while at the ACI. Nor is it clear how his life is in danger, See id. at 56. To the extent
he alleges events that occurred at the ACI—and which do not implicate the validity
of his convictions—he may file a separate complaint raising those allegations.

 
Case 1:21-cv-00208-JJM-PAS Document5 Filed 05/19/21 Page 5 of 5 PagelD #: 697

IT IS $o ll (ie

John J. McConnell, Jr.
Chief United States District Judge

May 19, 2021

 
